Citation Nr: 0514873	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  96-06 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
duodenal ulcer. 

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 10 percent for 
arteriosclerotic heart disease.

4.  Whether new and material evidence adequate to reopen the 
claim of entitlement to service connection for osteoarthritis 
of both knees has been submitted.

5.  Whether new and material evidence adequate to reopen the 
claim of entitlement to service connection for left eye 
blindness has been submitted.

6.  Whether new and material evidence adequate to reopen the 
claim of entitlement to service connection for decreased 
hearing has been submitted.


7.  Whether new and material evidence adequate to reopen the 
claim of entitlement to service connection for deformity of 
the right hand has been submitted.

8.  Entitlement to service connection for post traumatic 
arthritis of multiple joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant had recognized service from December 1941 to 
May 1946, to include status as a prisoner-of-war from April 
10, 1942, to September 26, 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.




REMAND

Certification of the appeal of this case, on VA Form 8, was 
undertaken in January 2005.  Later that month, the RO issued 
correspondence to the appellant advising him that his case 
had been certified to the Board.  

Thereafter in correspondence from the RO to the appellant 
dated March 17, 2005, the RO referred to a letter and 
enclosure from the appellant dated February 7, 2005.  The 
appellant was asked to sign and return an enclosed form so 
that the evidence could be forwarded to the Board for 
consideration, inasmuch as the case had already been 
certified to the Board.  The appellant was also informed that 
any additional evidence or request for a hearing should be 
mailed directly to the Board.  

On a VA form signed by the appellant on March 30, 2005, he 
requested a review of his disagreement through the Decision 
Review Officer (DRO) process.  In subsequent correspondence 
from the veteran's representative, dated April 11, 2005, the 
representative requested the scheduling of a personal hearing 
with a DRO, as well as DRO review of the case.  Because the 
veteran appears to frequently use an address in California 
and to correspond with both the Oakland and Manila ROs, there 
may have been some confusion as to his desire to participate 
in the DRO review process.

The Board notes that the appellant and his representative 
specifically, and timely, requested a DRO hearing and DRO 
review of the claims on appeal prior to Board review.  The 
appellant has not yet been scheduled for his requested 
hearing.  Considerations of due process mandate that the 
Board may not proceed with review of the claim on appeal 
without affording the appellant an opportunity for a personal 
hearing at his request.

Thereafter, the veteran is entitled to DRO review of the case 
as requested pursuant to 38 C.F.R. § 3.2600 (2004).  In this 
regard, the Board notes that the appellant's February 7, 
2005, letter with enclosures (to which reference was made in 
the March 17, 2005, letter from the RO) is not currently of 
record, and should be associated with the file prior to 
review by the DRO, particularly because the veteran has been 
rated as incompetent since April 2003.  In order to ensure 
the veteran due process of law, the Board will remand this 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The appellant should be scheduled for 
a RO hearing before a DRO.  Appropriate 
notification of the hearing should be 
given to the appellant, and such 
notification should be documented and 
associated with the claims folder.  A 
transcript of the hearing should also be 
associated with the claims file.

2.  Thereafter, DRO review of the claims 
should be undertaken with consideration 
of all pertinent evidence to include the 
appellant's DRO hearing testimony and the 
February 7, 2005, letter and enclosures, 
which are not associated claims folder at 
this point. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate

action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



